Citation Nr: 1031551	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  07-20 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Snyder, Counsel


INTRODUCTION

The Veteran had active service from September 2000 to September 
2004.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of January 2006 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A new examination should be conducted for the claim for a higher 
initial rating for IBS based on the Veteran's representative's 
indication that the Veteran's condition has worsened since the 
last examination in August 2005.  The Board notes that the record 
includes treatment records dating up to October 2008 which 
provide information about the nature of the Veteran's IBS.  The 
treatment examination records do not appear to adequately address 
the rating criteria, however.  Therefore, a contemporaneous and 
thorough VA examination is required to determine the current 
severity of the Veteran's IBS.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).

The Veteran is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failing to 
report for VA examination without good cause will include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
extent and severity of his IBS.  All 
testing deemed necessary by the examiner 
should be performed and the results 
reported in detail.  The claims folder must 
be available for review by the examiner in 
conjunction with the examination.  All 
symptoms and manifestations of IBS should 
be reported in detail, and the frequency 
and severity of each symptom should be 
stated. 

2.  Thereafter, readjudicate the 
appellant's claim.  If the benefit sought 
on appeal remains denied, the appellant 
should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


